      Case 1:20-cv-01312-LTS-GWG Document 41
                                          38 Filed 05/15/20
                                                   05/07/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UBIQUITI INC.,

                                      Plaintiff,
       v.                                                            Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,

                                      Defendants.


               PLEASE TAKE NOTICE that defendants William A. McLean, William James

Whitaker, David M. Adderley, Imed Zine, and Riadh Zine (the “Individual Defendants”) will

move this Court, before the Honorable Laura T. Swain, at 500 Pearl Street, in Courtroom 17C,

New York, New York 10007, on a date and time to be set by the Court, for an order, pursuant to

Federal Rules of Civil Procedure 12(b)(2), 12(b)(6), and 9(b), granting Defendants’ motion to

dismiss Plaintiff’s Amended Complaint for lack of personal jurisdiction and for failure to state a

claim upon which relief can be granted for the causes of action based on tortious interference

(Fifth Cause of Action) and fraud (Sixth Cause of Action). The Individual Defendants seek

dismissal of all claims with prejudice of the Amended Complaint as against them, and granting

such other and further relief as this Court deems just and proper.

               This motion is based upon:

               1.      The accompanying Memorandum of Law in Support of Defendant’s

Motion to Dismiss Plaintiff’s Complaint, dated May 7, 2020;
      Case 1:20-cv-01312-LTS-GWG Document 41
                                          38 Filed 05/15/20
                                                   05/07/20 Page 2 of 3



                  2.    The Declaration of William A. McLean, dated May 1, 2020;

                  3.    The Declaration of Riadh Zine, dated May 1, 2020;

                  4.    The Declaration of Imed Zine, dated May 1, 2020;

                  5.    The Declaration of William James Whitaker, dated May 1, 2020;

                  6.    The Declaration of David M. Adderley, dated May 1, 2020;

                  7.    The Declaration of Ronald Glibbery, dated May 7, 2020; and

                  8.    All the pleadings and proceedings in this action.

                  PLEASE TAKE FURTHER NOTICE that (a) any papers in opposition to this

motion shall be served in accordance with Local Civil Rules 6.1 and 7.1; (b) oral argument is

requested pursuant to Local Civil Rule 6.1 and Individual Practices of Honorable Laura T. Swain

Rule 2(j); and (c) the movants reserve the right to file and serve reply papers pursuant to Local

Civil Rule 6.1.

                  PLEASE TAKE FURTHER NOTICE that served herewith, for the Court’s

consideration, is a proposed form of Order granting this motion to dismiss.


Dated: May 7, 2020
                                                  HODGSON RUSS LLP


                                                  By: s/Jodyann Galvin
                                                         Jodyann Galvin
                                                  140 Pearl Street, Suite 100
                                                  Buffalo, New York 14202
                                                  Telephone: (716) 856-4000
                                                  Email: jgalvin@hodgsonruss.com

                                                  Attorneys for William A. McLean, William
                                                  James Whitaker, David M. Adderley, Imed Zine,
                                                  and Riadh Zine
         Case 1:20-cv-01312-LTS-GWG Document 41
                                             38 Filed 05/15/20
                                                      05/07/20 Page 3 of 3



                                 CERTIFICATION OF EFFORTS TO RESOLVE



I hereby certify pursuant to Individual Practice Rule A(2)(b) that the Individual Defendants have

used their best efforts to resolve informally the matters in controversy, as required in Rule

A(2)(b)(i)(1) by sending a letter summarizing the arguments to be made and facts to be presented

to the Court on this motion. Ubiquiti has declined to amend the Amended Complaint in

response.



Dated: May 7, 2020



                                                  HODGSON RUSS LLP


                                                  By: s/Jodyann Galvin
                                                         Jodyann Galvin
                                                  140 Pearl Street, Suite 100
                                                  Buffalo, New York 14202
                                                  Telephone: (716) 856-4000
                                                  Email: jgalvin@hodgsonruss.com

                                                  Attorneys for William A. McLean, William
                                                  James Whitaker, David M. Adderley, Imed Zine,
                                                  and Riadh Zine




092118.00000 Litigation 15482643v2
